Per Curiam:

The principal assignment of error in each of these cases is that the information is not sufficient to inform the accused of the specific offense of which he is charged.
The offense charged is a minor misdemeanor (disturbing the peace), and in each case is charged in the language of the statute and ordinance. This has been uniformly held sufficient in this court, at least since the decision of the case of The State v. White, 14 Kan. 538.
We have examined the instructions in each case and find nothing in either to justify a reversal of the judgment.
The cases were submitted together and the judgment in each is. affirmed.